Citation Nr: 1126854	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-22 826	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for a gastritis and acid reflux disease.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a disability characterized by chest pain.

6.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to January 1983.

This appeal to the Board of Veterans Appeals (Board) arises from February and March 2006 rating actions that denied service connection for headaches, asthma, stomach, back, and acquired psychiatric disorders, and a disability characterized by chest pain.

In June 2007, the Veteran and his brother testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of September 2007, the Board remanded this case to the RO for further development of the evidence and for due process development.

The issues of service connection for asthma, back and acquired psychiatric disorders, and a disability characterized by chest pain are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims for service connection for tension headaches and gastritis and acid reflux disease on appeal has been accomplished. 

2.  According to uncontradicted, competent medical opinion, the veteran's tension headaches are related to his military service.

3.  According to uncontradicted, competent medical opinion, the veteran's gastritis and acid reflux disease are related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tension headaches are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for gastritis and acid reflux disease are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claims for service connection for tension headaches and gastritis and acid reflux disease, the Board finds that all notification and development action needed to render a fair decision on those claims on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran contends that he suffers from headaches and a stomach disorder which had their onset in service.  He gave testimony to this effect at the Board hearing.

With respect to headaches, the service medical records show the veteran's complaints of headaches in July 1982.  In August, he was seen with complaints of a severe left temporal region headache.  The assessment was tension headache, rule out migraine.  He was seen again the next day with unchanged symptoms of a bitemporal frontal headache; he denied any past medical history of this.  A sinus series was negative.  The assessment was cephalgia.  In early September, he was seen with a 1-week history of headaches.  He was seen again the next 2 days, on each occasion with complaints of headaches.  In October, he was seen with complaints of headaches.  In November, he was seen with a 2-day history of headaches.  He was seen again several days later with complaints of persistent headaches.  In December, he was seen with a 1-day history of headaches.

On January 2009 VA examination, the physician reviewed the claims folder and noted documentation of tension headaches in 1982 service medical records.  The Veteran gave a history of almost daily headaches since military service in 1982, which headaches were associated with nausea and photophobia, and sometimes with vomiting.  He got the headaches mostly related to tension and stress.  After examination, the diagnosis was chronic tension headaches, by history, which the physician opined were at least as likely as not related to the tension headaches documented in military service in 1982.  

With respect to a stomach disorder, examination of the abdomen in July 1982 showed active bowels within normal limits and no organomegaly.  In early September, the Veteran was seen with complaints of lower abdominal/stomach pain with nausea.  Examination of the abdomen showed active bowel sounds and diffuse tenderness.  He was seen again the next day with complaints of stomach cramps.  Examination showed diffuse, minimal abdominal tenderness.  In late September, the Veteran was seen with complaints including an upset stomach.  There appeared to be gas in the abdomen.  The assessment was gastritis.  In December, he was seen with complaints of dizziness, nausea, and vomiting.  Examination of the abdomen showed active bowel sounds without abnormalities or rebound tenderness.  The assessment was gastritis.  

On January 2009 VA examination, the physician reviewed the claims folder and noted documentation of gastritis in 1982 service medical records.  The Veteran gave a 25-year history of on-and-off chronic stomach pain and heartburn with occasional nausea and vomiting, and a history of a diagnosis of peptic ulcer disease by X-ray in 1995.  After examination, the diagnosis was chronic gastritis and acid reflux disease, intermittently symptomatic, which the physician opined were at least as likely as not related to military service.

In view of the service medical records documenting the veteran's chronic headaches and chronic stomach complaints including gastritis; the post-service lay evidence and hearing testimony indicating continuing headaches and stomach problems from military service up to the present time; and the 2009 VA physician's uncontradicted opinions linking the veteran's current chronic tension headaches and chronic gastritis and acid reflux disease to his military service, the Board finds that the criteria for direct service connection for chronic tension headaches and chronic gastritis and acid reflux disease are met.  


ORDER

Service connection for tension headaches is granted.

Service connection for gastritis and acid reflux disease is granted.


REMAND

Considering the record in light of the duties imposed by the VCAA, the Board finds that all notice and development action needed to render a fair decision on the claims for service connection for asthma, back and acquired psychiatric disorders, and a disability characterized by chest pain on appeal has not been accomplished.

Of record is a September 2005 letter to the Veteran from the Security Administration (SSA) denying him disability benefits.  However, neither a copy of the SSA decision nor the medical records underlying it are of record.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims folder a copy of the SSA decision denying the Veteran disability benefits, together with all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).   

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claims remaining on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the SSA a copy of the 2005 decision denying the Veteran disability benefits, together with all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  All records/responses received should be associated with the claims folder.  

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  
   
4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.             
 
5.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


